Continued from Box 3:
The newly proposed amendments contain limitations which have not been previously addressed in an office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not be entered at this time.
Notes on the proposed claims:
The term “normal shut-off valves” – “normal” is not a known type of shut-off valve, and it is not clear what structure is meant to be encompassed by this term. This should be corrected by deleting the word normal, or specifying a known type of valve. 

Continued from Box 12: 
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant’s request for an interview is noted, however as this is being treated under pre-piolet procedure an interview is not required and the sending of this action will not be delayed for the time necessary to conduct an interview, which Applicants could have requested before filing this response.
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
In response to Applicants’ argument that the rejections of the claims is clearly erroneous because “Lindsay does not disclose any second line which branches off from the first line at a point”; the Examiner disagrees. Applicants argue “item 96 is Lindsay Figure 2 is not a line but, in fact, a part of Lindsay valve 26, i.e., an inlet extending outwardly and open to the air but closed by Lindsay vent valve 98. As clearly shown in Lindsay Figure 2, there is only one line, which one line runs between disinfectant source 90 and chemical control valve 26”.  It should first be noted that the definition of the term “line” appears to be at the heart of Applicant’s arguments. The term “line” is not seen to have any special definition in the art or established by the instant specification, and is interpreted under broadest reasonable interpretation to be mean a fluid pathway. It is not clear what other definition of the term “line” would support Applicants’ arguments, but using the definition above, the at least one first line is properly seen to be the fluid pathway, i.e. line, connecting 34 to 33 to 31 to 32 to 68, which is connected or connectable to the source for disinfectant and to the hydraulic circuit; and the at least one second line is properly seen to be the fluid pathway, i.e. line, 96 which branches off from the first line at a point and is connected to air; Lindsay Fig. 2, and it is not clear why it would be relevant to the rejection whether the line were also part of the valve, but it is illustrated as a line branching from the first line and having a valve 98 and thus reads on the claims. With regard to Applicant’s alternative mapping of the claims, to define a different first line, this is moot because has no bearing on the rejection at hand and amounts to Applicants arguing about a different section of the device, not the parts the Examiner rejected the claims over. This argument is thus not persuasive.
In response to Applicants’ argument that “the rejection is clearly erroneous in finding the Lunsjo 3- way valve 912 an equivalent, i.e., an obvious alternative valve arrangement, to the valves Vl-V3 recited in the rejected claims”; the Examiner disagrees. Applicants’ arguments compare the valve of Lunsjo with that claimed, and argue that because the valve of Lunsjo is not functionally equivalent to all the possibilities of the valves claimed that the rejection is in error. However, the Examiner has not suggested that the valve of Lunsjo is alone equivalent to that claimed, this is a mischaracterization of the rejection and argument. The rejection sates:
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.  
The Examiner has cited Lunsjo as support for operating the device of Lindsay differently the directly disclosed, and thus the specific structure of the valves of Lunsjo is not relied upon, other than being similar enough to that of Lindsay to make it obvious to operate the valves of Lindsay differently. This argument is thus not persuasive.
Applicants’ further argue that Lindsay teaches away from simultaneous operation of the vent valve 98 and chemical control value 26 because Lindsay teaches “the vent valve 98 is preferably first opened fora short time period, on the order of four (4) seconds, then the chemical control valve 26 is deenergized’ which results in minimization of hazard and odor due to spillage. Applicants have restated their arguments, but have not added any further support or arguments and thus the previous response is repeated: However this does not amount to a teaching away. Lindsay specially discloses this is only preferably preformed, and thus inherently discloses a method where this is not necessary and is not performed. The disclose that it is only done preferably thus directly contradicts Applicants’ argument that doing otherwise would taught away from. It is further noted that Lunsjo is cited as evidence/motivation to operate the valves simultaneously, i.e. because use of a three-way valve is known to accomplish the required tasks.  It is further still noted that the rejection suggests merely changing how Lindsay is operated.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773